Johnston, C. J.
(concurring specially) : I concur in the judgment remanding Clark to custody and in the holding that the law under which he was committed to the asylum for the dangerous insane is valid, but I reach this conclusion on the theory that the legislature' intended that a person so committed who has been restored to sanity may be liberated by the proper court, with or without the consent of the superintend*554ent of the asylum. The duty and action required of that officer is in aid of a judicial proceeding for a discharge, but, in my view, it was not intended that his decision should be a substitute for a judicial proceeding, nor that his adverse decision would prevent a judicial inquiry as to the sanity of the inmate. Serious questions might arise if a statute were enacted which provided that a release from custody of one restored to sanity could not be had in a judicial proceeding until’ the consent of the superintendent of the asylum was obtained, or where application to the judicial department for release depended on the will of a ministerial officer. Under our statute it is the duty of the superintendent to bring his opinion or certificate that there has been a restoration to the attention of the court, but his opinion does not preclude a judicial inquiry nor bind the court when- an inquiry is made. There was the requisite authority in the court which committed Clark to the asylum; there was the essential inquiry and finding that he was insane at the time he was committed ; and the statute affords him, and any one so restrained, an opportunity to directly apply to a court for discharge on the ground that he is no ’ longer insane. Not having availed himself of this remedy, nor shown a restoration to sanity, he is not entitled to a discharge.